Arden Group, Inc. CONTACT: Patricia S. Betance Assistant Secretary Exhibit 99.1 Page 1 of 1 TELEPHONE: 310/638-2842 NASDAQ/NMS-ARDNA FOR IMMEDIATE RELEASE SOUTHERN CALIFORNIA Arden Group, Inc. Pasadena Store Closure LOS ANGELES, CA March 18, 2013  Arden Group, Inc. (NasdaqARDNA) announced today that its wholly-owned subsidiary, Gelsons Markets, has given notice of termination of its Pasadena lease in accordance with the lease terms and intends to close its Pasadena store on or about July 21, 2013. Gelsons currently operates seventeen stores in Southern California. Upon closing its Pasadena location, it will operate sixteen stores. Gelsons previously announced that it has entered into a lease for a new store in Long Beach, California which is being remodeled from an existing supermarket and which Gelsons currently expects to open in late 2013. Gelsons plans to transfer some of the fixtures and equipment from the Pasadena location to the new Long Beach store. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements made by or on behalf of Arden Group, Inc. (Company). Certain statements contained in this press release are forward-looking statements. These statements discuss, among other things, the closing of a location, the transfer of some fixtures and equipment and the opening of a new store in late 2013 which may or may not be accomplished. These forward-looking statements reflect the Companys current plans and expectations and are based on information currently known to the Company. The Company cautions readers that any forward-looking statements contained in this press release involve risks and uncertainties and are subject to change. The Company does not undertake any obligation to update forward-looking statements. Post Office Box 512256, Los Angeles, California 90051-0256 (310) 638-2842 2020 South Central Avenue, Compton, California 90220 FAX: (310) 631-0950
